United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flemington, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2072
Issued: September 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 10, 2013 appellant, through counsel, filed a timely appeal from a June 12,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of the decision.
ISSUE
The issue is whether appellant has greater than four percent impairment of the left lower
extremity and 20 percent impairment of the right lower extremity for which he received schedule
awards.
On appeal appellant’s attorney asserts that the referee physician, Dr. Barry J. Snyder, a
Board-certified orthopedic surgeon, was improperly selected and, thus, a conflict remains
regarding appellant’s lower extremity impairment. Counsel further asserts that the statement of
accepted facts provided to Dr. Snyder was incomplete, that he did not address polyneuropathy or
1

5 U.S.C. §§ 8101-8193.

preexisting conditions, that his report is not well reasoned, and that there was inappropriate
contact between Dr. Snyder and OWCP.
FACTUAL HISTORY
This case consists of two claim files, an October 2, 2004 traumatic injury accepted for
lumbar sprain and thoracic or lumbosacral neuritis or radiculitis and a 2007 occupational disease
claim accepted for aggravation of preexisting diabetic neuropathy, right; right flat foot;
arthropathies associated with neurological disorders, right; and tear of the medial meniscus of the
knee, right. The claims were adjudicated by OWCP under file numbers xxxxxx316 and
xxxxxx373, respectively.2
Claim number xxxxxx316 has previously been before the Board. In a January 14, 2009
decision, the Board affirmed July 26, 2007 and March 7, 2008 OWCP decisions, finding that
appellant had established four percent permanent impairment for each lower extremity due to
sensory deficits in both legs. The Board also found the evidence insufficient to establish diabetes
or the Charcot foot condition to preexist the employment injury of 2004.3 The law and facts of
the previous Board decision are incorporated herein by reference.
Regarding claim number xxxxxx373, following an initial denial on April 30, 2008, by
decision dated January 2, 2009, an OWCP hearing representative found that a medical conflict
had been created as to whether appellant had sustained additional work-related conditions, and
remanded the case for OWCP to obtain an impartial evaluation. Following evaluation by
Dr. Stanley R. Askin, a Board-certified orthopedic surgeon, on April 24, 2009 OWCP accepted
that appellant’s federal employment contributed to preexisting diabetic peripheral neuropathy
and flatfoot of the right foot. Appellant filed a schedule award claim for the additional
conditions.
On February 19, 2010 appellant was granted a schedule award for 13 percent impairment
of the right lower extremity. After subtracting the previous four percent of the right lower
extremity, he received an additional nine percent impairment of the right lower extremity. The
schedule award was increased due to the effects of weight-bearing on the arthritic condition of
the right foot. Appellant requested a hearing. On August 10, 2010 an OWCP hearing
representative found the conflict in medical evidence remained regarding appellant’s accepted
right knee condition and remanded the case to OWCP for a new referee examination with special
attention to whether the right knee condition was causally related to work and whether appellant
would be entitled to an increased schedule award due to the right knee condition.
OWCP referred appellant to Dr. David N. Bosacco, a Board-certified orthopedic surgeon,
along with an updated statement of accepted facts, for an impartial evaluation. Dr. Bosacco’s
report was forwarded to an OWCP medical adviser who found 10 percent impairment for the
right knee based on range of motion, 11 percent for the right foot and no rating for lumbar.
2

Appellant, then a 52-year-old distribution window clerk, filed claim number xxxxxx316 on October 4, 2004. He
filed claim number xxxxxx373 on March 12, 2007.
3

Docket No. 08-1744 (issued January 14, 2009).

2

Using the Combined Values Chart, the total impairment was 20 percent right lower extremity. In
a November 10, 2010 decision, OWCP credited Dr. Bosacco’s September 8, 2010 opinion and
granted appellant a schedule award for an additional seven percent right lower extremity
impairment, for a total of 20 percent.
Appellant disagreed and requested another hearing. In a June 28, 2011 decision, an
OWCP hearing representative again remanded the case to OWCP to combine file numbers
xxxxxx316 and xxxxxx373 and prepare a new statement of accepted facts for both files. OWCP
was to obtain a supplemental report from Dr. Bosacco, to be followed by a de novo decision
regarding appellant’s complete impairment of the right leg, including any lumbar-related nerve
root impairment and all preexisting conditions.
OWCP referred appellant to Dr. Snyder, a Board-certified orthopedic surgeon, for a new
impartial evaluation. Dr. Snyder was provided an updated statement of accepted facts. He was
asked to address accepted conditions on appellant’s right side and provide an impairment rating
in accordance with the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment4 (hereinafter A.M.A., Guides).
In a February 29, 2012 report, Dr. Snyder noted his review of an extensive medical
record. He provided physical examination findings including right pes planus; right bimalleolar
pain during plantar flexion; decreased right dorsalis pedis; normal deep tendon reflexes;
diminished protective sensation in the lateral forefoot and toes on the right and all toes on the
left; diminished light touch sensation of the medial foot bilaterally; and normal light touch and
protective sensation of the lateral hind foot bilaterally. Tinel’s sign was present bilaterally.
Dr. Snyder diagnosed Charcot arthropathy of the right foot; exogenous morbid obesity; insulindependent diabetes mellitus, complicated by diabetic polyneuropathy; peripheral vascular
disease, i.e., diabetic vasculopathy; and degenerative arthrosis with meniscal tear of the right
knee, and additional accepted conditions of lumbar sprain and thoracic or lumbosacral neuritis or
radiculitis. He opined that the diabetic polyneuropathy and meniscal degeneration were not
caused by appellant’s employment but noted that these conditions had been accepted and that the
sixth edition of the A.M.A., Guides emphasized diagnosis-based impairment. Dr. Snyder noted
that the more appropriate diagnoses for analyzing impairment were talonavicular arthritis,
calcaneal cuboid arthritis, meniscal injury and patellofemoral arthritis. He then stated that the
following impairment analysis was presented for appellant’s left lower extremity, based on his
diagnoses of the right foot and right knee.5
Dr. Snyder indicated that the impairing diagnoses were talonavicular arthritis, calcaneal
cuboid arthritis, meniscal injury and patellofemoral arthritis. He found that under Table 16-2,
Foot and Ankle Regional Grid,6 for the diagnosis of talonavicular arthritis, appellant had a class
1 impairment with a default value of one percent. Dr. Snyder found a grade modifier of 2 for
4

A.M.A., Guides (6th ed. 2008).

5

Dr. Snyder’s use of “left” appears to be a typographical error. The substance of the report clearly refers to the
right lower extremity.
6

Dr. Snyder’s report referenced Table “15-2,” an obvious typographical error since that table of the A.M.A.,
Guides is the Digit Regional Grid. A.M.A., Guides 391.

3

functional history, a modifier of 1 for physical examination and a modifier of 3 for clinical
studies. After applying the net adjustment formula, he concluded that appellant had two percent
right leg impairment for the diagnosis of talonavicular arthritis. Dr. Snyder found that, for
calcaneal cuboid arthritis, under Table 16-2 appellant had a class 1 impairment with a default
value of 5, with grade modifiers of 2 for functional history and physical examination, and a grade
modifier of 3 for clinical studies. After applying the net adjustment formula, he concluded that
appellant had seven percent leg impairment for the diagnosis of calcaneal cuboid arthritis.
Dr. Snyder then combined these values, indicating that, due to impairment of his right foot,
appellant had nine percent impairment of the left lower extremity for ankle arthritis.
Regarding the right meniscal injury, Dr. Snyder found a class 1 radial tear under Table
15-3, Knee Regional Grid, with a default value of two percent with grade modifiers of one each
for functional history, physical examination and clinical studies. After applying the net
adjustment formula, he concluded that appellant had two percent impairment for a right radial
tear.
Dr. Snyder also indicated that, for a diagnosis of chondromalacia patella, appellant had a
class 0 impairment. He then combined the 2 percent right knee impairment with the 9 percent
ankle impairment and concluded that appellant had 11 percent right lower leg impairment.
Dr. Snyder attached charts demonstrating his impairment analysis.
In a March 9, 2012 report, Dr. Morley Slutsky, an OWCP medical adviser who is Boardcertified in occupational medicine, noted his review of the record, including Dr. Snyder’s report.
OWCP’s medical adviser indicated that additional information was needed and found the report
flawed. He found that Dr. Snyder had failed to order x-rays to measure cartilage intervals in the
foot and ankle joints and right knee, a requirement of the A.M.A., Guides.
By decision dated March 16, 2012, OWCP found that the weight of the medical evidence
rested with the opinion of Dr. Snyder who concluded that appellant had 11 percent impairment of
the right lower extremity and, thus, was not entitled to a schedule award greater than the 20
percent previously granted. Appellant requested a hearing.
In a June 25, 2012 decision, an OWCP hearing representative noted that OWCP
procedures provide that, if the opinion of a referee physician is insufficient, OWCP should
request a supplemental report and that, in this case, instead of requesting a clarifying report from
the original independent medical specialist, Dr. Bosacco, OWCP improperly referred appellant to
Dr. Snyder for a new impartial evaluation. The hearing representative instructed that
Dr. Snyder’s report be excluded and that OWCP should request a supplemental opinion from
Dr. Bosacco. The hearing representative again instructed OWCP to combine file numbers
xxxxxx373 and xxxxxx316 and prepare a new statement of accepted facts and request a
supplemental report from Dr. Bosacco, and that, if he was unable or unwilling to provide the
requested supplementary report, OWCP should then arrange another impartial evaluation.
OWCP thereafter doubled the claim files and prepared a July 16, 2012 addendum to the
statement of accepted facts. An August 8, 2012 OWCP memorandum indicated that it was
unable to comply with the June 28, 2011 decision because Dr. Bosacco had passed away in early
2011. OWCP stated that it had therefore arranged a new “referee” with Dr. Snyder and would

4

provide him with the new statement of accepted facts and medical records as required. On
August 8, 2012 it asked Dr. Snyder for further clarification. OWCP noted that the claims had
been doubled and provided medical evidence regarding claim number xxxxxx316. It asked the
physician to determine if residuals of claim number xxxxxx316 were included in the 11 percent
right lower extremity impairment he previously found.
In an October 27, 2012 response, Dr. Snyder indicated that the 11 percent right lower
extremity impairment included all diagnoses accepted on the statement of accepted facts. He
indicated that he did not incorporate lumbar sprain and thoracic or lumbosacral neuritis or
radiculitis but stated that to the best of his knowledge the percentage he found was
comprehensive and accurate to include all applicable impairments.
In a November 19, 2012 decision, OWCP noted that appellant had been seen by
Dr. Snyder for an impartial evaluation on August 25, 2011 and found that the weight of the
medical evidence rested with his opinion that appellant had 11 percent impairment of the right
leg. Another hearing was requested by appellant. On June 12, 2013 an OWCP hearing
representative affirmed the November 29, 2012 decision. The hearing representative again noted
that Dr. Bosacco had died before OWCP had been able to obtain a clarifying report from him and
that OWCP, therefore, properly obtained a new impartial evaluation from Dr. Snyder, who
provided a thorough evaluation. The hearing representative concluded that there was no need to
disqualify Dr. Snyder, noting that he addressed all accepted conditions, and did not identify the
need for or request additional testing.
LEGAL PRECEDENT
The schedule award provision of FECA,7 and its implementing federal regulations,8 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.9 For decisions issued
after May 1, 2009, the sixth edition of the A.M.A., Guides is to be used.10
Section 8123(a) of FECA provides that if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.11 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such

7

5 U.S.C. § 8107.

8

20 C.F.R. § 10.404 (2011).

9

Id.

10

FECA Bulletin No. 09-03 (issued March 15, 2009); supra note 4.

11

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

5

specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.12
OWCP procedures provide that a medical record must be excluded if a second referee
specialist’s report is requested before it has attempted to clarify the original referee specialist’s
report.13 Only if the selected physician fails to provide an adequate and clear response after a
specific request for clarification may OWCP seek a second referee specialist’s opinion.14
ANALYSIS
In the November 19, 2012 OWCP decision denying appellant’s request for an additional
schedule award, as affirmed by an OWCP hearing representative on June 12, 2013, OWCP relied
on the February 29, 2012 opinion of Dr. Snyder. In a decision dated June 25, 2012, an OWCP
hearing representative found that OWCP improperly referred appellant to Dr. Snyder for an
impartial evaluation instead of securing a supplemental report from Dr. Bosacco who provided
an impartial medical evaluation on September 9, 2010. However as noted by OWCP in the
November 19, 2012 and June 12, 2013 decisions, Dr. Bosacco died in 2011 and was thus
unavailable. It was therefore permissible for OWCP to select Dr. Snyder as an impartial
physician.
The Board also finds that the statement of accepted facts, dated May 11, 2007 with an
addendum dated October 25, 2010, provided Dr. Snyder was sufficient. In his initial report dated
February 29, 2012, Dr. Snyder’s discussion of accepted conditions and the medical record was
very extensive. He provided an impairment evaluation and concluded that appellant had 11
percent lower extremity impairment.15
The Board nonetheless finds that this case is not in posture for decision. As noted above,
OWCP’s medical adviser had found the impairment evaluation by Dr. Synder to be inadequate.
He noted that the A.M.A., Guides required x-rays to be taken to properly determine the cartilage
intervals.16

12

Manuel Gill, 52 ECAB 282 (2001).

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.12.a(2) (September 2010).
14

Id.

15

As to inappropriate contact, the record indicates that Dr. Snyder called OWCP on December 9, 2011 asking
whether the back was to be included in the impairment rating and OWCP responded. There is no evidence of
inappropriate contact. See Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating
Medical Evidence, Chapter 2.810.12(a)(3) (September 2010).
16

Supra note 4 at 501, Table 16-2.

6

The Board finds that Dr. Snyder’s opinion is not consistent with the A.M.A., Guides and
cannot be entitled to the special weight accorded a referee physician.17 Thus, a conflict in
medical evidence remains.
The case must therefore be remanded to OWCP. On remand it should prepare a new
statement of accepted facts that clearly describes the accepted conditions in both cases, and
forward it to a new impartial medical specialist.18 After this and such further development
deemed necessary, OWCP shall issue an appropriate merit decision on the issue of appellant’s
entitlement to schedule awards for the accepted conditions under both claims.19
CONCLUSION
The Board finds that this case is not in posture for decision regarding appellant’s lower
extremity impairments.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 12, 2013 is set aside and the case is remanded to OWCP for
proceedings consistent with this opinion of the Board.
Issued: September 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
17

Supra note 12.

18

Supra note 13 at 2.810.11(e).

19

See M.D., Docket No. 13-503 (issued September 19, 2013).

7

